DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed October 23, 2020.  Claim 15 has been amended.  Claim 13 remains withdrawn.  

Claims 1-3, 8, 10-12, and 14-20 are directed to an allowable method.  Claim 13, which was a species previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 9, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-3, 8, and 10-20 are currently pending and are allowable.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/US2016/028963, filed April 22, 2016, which claims priority to U.S. Provisional Application No. 62/151832, filed April 23, 2015.

Withdrawal of Rejections:

	The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
The rejection of claims 1-3, 8, 10-12, and 14-20 under 35 U.S.C. 103 as being unpatentable over Peterson et al., and further in view of Cai et al., is withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or render obvious the invention as claimed.  The closest prior art of record is Peterson et al. (WO 2015/002724, Published Jan. 8, 2015 – Previously Presented), and Cai et al. (Generation of Homogeneous PDX1+ Pancreatic Progenitors from Human ES Cell-derived Endoderm Cells, Journal of Molecular Cell Biology, Vol. 2, (2010) pp. 50-60 – Previously Presented).
Peterson et al. teach a method of generating PDX1+/NKX6.1+ pancreatic progenitor cells, where the PDX1+/NKX6.1+ pancreatic progenitor cells are derived from embryonic stem cells (ESCs) (Para. 18, 279).  PDX1+ progenitor cells are contacted with KGF at a concentration of 1 ng/mL to 100 ng/mL, and EGF at a concentration of 20 ng/mL, wherein contact induces 
While Peterson et al. teach that the PDX1+/NKX6.1+ pancreatic progenitor cells are produced from a population of ESCs (Para. 279), and that retinoic acid may be utilized to form the PDX1+/NKX6.1+ pancreatic progenitor cells (Para. 19, Line 9-12), it is not taught that the ESCs are contacted with an effective amount of a retinoic acid to first induce a PDX1+ progenitor cell. 
Cai et al. teach a method of generating PDX1+ progenitor cells by contacting activin A-induced human embryonic stem cells (hESC), replated and seeded at low cell densities, with retinoic acid, wherein contact with retinoic acid provides the result of inducing formation of PDX1+ progenitor cells, and thus the retinoic acid is present in an effective amount (Abs.).  The PDX1+ cells are further differentiated in the presence of HGF and Exendin-4, resulting in the PDX1+ cells coexpressing NKX6.1 (p. 53, Left Col., Further differentiation of PDX1-expressing cells, Line 1-7).  It is not taught that a bone morphogenic protein (BMP) inhibitor contacts the hESCs prior to expression of NKX6.1.  
However, as persuasively argued by Applicant, the activin A-induced hESCs as taught by Cai et al. are endodermal cells when brought into contact with the retinoic acid, and not ESCs (p. 51, Left Col., Para. 2).  As such, Peterson et al. and Cai et al. alone or in combination are not deemed to teach or render obvious the invention as claimed.


Conclusion

Claims 1-3, 8, and 10-20 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653